      Case 3:17-cr-00672-B Document 57 Filed 08/07/20                   Page 1 of 8 PageID 244



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 UNITED STATES OF AMERICA,                          §
                                                    §
       Plaintiff,                                   §
                                                    §
 v.                                                 §     CRIMINAL NO. 3:17-CR-0672-B-1
                                                    §
 TONY THORN,                                        §
                                                    §
       Defendant.                                   §

                           MEMORANDUM OPINION AND ORDER

         Before the Court is Defendant Tony Thorn’s Motion for Compassionate Release (Doc. 53).

For the reasons that follow, the motion is DENIED WITHOUT PREJUDICE.

                                                    I.

                                          BACKGROUND

         Tony Thorn pleaded guilty to one count of using a communication facility to facilitate a drug

felony. Doc. 47, J., 1. On December 20, 2018, he was sentenced to forty-eight months in prison and

one year of supervised release. Id. at 2–3. He is currently fifty-seven years old with a statutory release

date of April 25, 2021.1 Thorn is held at the Bureau of Prisons (BOP)’s Federal Correction

Institution (FCI) Loretto in Pennsylvania. Doc. 53, Def.’s Mot., 1. As of August 7, 2020, FCI Loretto

has thirty-nine cases of COVID-19 among its inmates and seven among the prison staff.2




         1
        The Court accessed Thorn’s inmate information from the inmate locator information found at the
BOP’s website, https://www.bop.gov/inmateloc/.
         2
           The Court accessed            BOP     coronavirus     statistics   at   the   BOP     website,
https://www.bop.gov/coronavirus/.

                                                   -1-
    Case 3:17-cr-00672-B Document 57 Filed 08/07/20                      Page 2 of 8 PageID 245



        Thorn seeks a reduction in sentence based on extraordinary and compelling circumstances

warranting early release. See Doc. 53, Def.’s Mot., 1. In support of his request, Thorn invokes the

Court’s authority under 18 U.S.C. § 3582(c).3 He notes numerous health issues, stating he is

overweight with “major back problems” and he “suffer[s] from liver problems some call ‘Liver

Disease.’” Doc. 53, Def.’s Mot., 1. Thorn emphasizes that with his health issues, “if [he catches]

COVID-19 here in [an] overcrowded prison, [his] sentence may turn into a death sentence.” Id. In

the motion, Thorn included health records from January 31, 2020, which show he suffers from

previous cases of hepatitis, hepatomegaly, fatty liver, gall stones, and heart issues. Id. at 3, 6. He also

attaches evidence indicating that he has lower back pain due to spinal issues. Id. at 4–5.

        Thorn initially submitted his request for compassionate release to the warden of FCI Loretto

on June 11, 2020, and the warden denied the request on June 18, 2020. Id. at 2. On July 10, 2020,

the Clerk of Court filed Thorn’s motion for compassionate release with the Court. Id. at 1. For the

reasons set forth below, the Court DENIES Thorn’s motion WITHOUT PREJUDICE.

                                                     II.

                                         LEGAL STANDARD

        A district court lacks inherent authority to modify a defendant’s sentence after it has been

imposed. See 18 U.S.C. § 3582(c). But under § 3582(c)(1)(A), as amended by the First Step Act of

2018, “[a] court, on a motion by the BOP or by the defendant after exhausting all BOP remedies,

may reduce or modify a term of imprisonment, probation, or supervised release after considering the



        3
         In the original motion, Thorn requests relief under 28 U.S.C. § 3582(a), which does not exist. See
Doc. 53, Def.’s Mot., 1. Due to the language in the motion, the Court will assume that Thorn intends to bring
a motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

                                                    -2-
     Case 3:17-cr-00672-B Document 57 Filed 08/07/20                Page 3 of 8 PageID 246



factors of 18 U.S.C. § 3553(a), if ‘extraordinary and compelling reasons warrant such a reduction.’”

United States v. Chambliss, 948 F.3d 691, 692–93 (5th Cir. 2020) (footnote omitted) (quoting

§ 3582(c)(1)(A)(i)). The Court’s decision must also be “consistent with applicable policy statements

issued by the Sentencing Commission.” § 3582(c)(1)(A).

        Section 3582(c)(1)(A)’s exhaustion requirement generally “foreclos[es] compassionate

release” where the “BOP has not had thirty days to consider [the defendant’s] request to move for

compassionate release on his behalf” or if “there has been no adverse decision by [the] BOP for [the

defendant] to administratively exhaust within that time period.” United States v. Raia, 954 F.3d 594,

597 (3d Cir. 2020); see, e.g., United States v. Orellana, 2020 WL 1853797, at *1 (S.D. Tex. Apr. 10,

2020). Nonetheless, some “courts have concluded that [the exhaustion] requirement is not absolute

and that it can be waived by the government or by the court, therefore justifying an exception in the

unique circumstances of the COVID-19 pandemic.” Valentine v. Collier, 956 F.3d 797, 807 (5th Cir.

2020) (Higginson, J., concurring) (per curiam)(citations omitted).

                                                III.

                                            ANALYSIS

        The Court finds that Thorn has not exhausted his administrative remedies at the BOP. And

even assuming he had, § 3582 does not warrant a sentencing reduction or compassionate release

based on the merits of Thorn’s motion.

A.      Thorn Has Failed to Satisfy the Exhaustion Requirement.

        Thorn has not exhausted his administrative remedies as required under § 3582(c)(1)(A).

Section 3582 allows this Court to reduce a defendant’s sentence only after he has “fully exhausted

all administrative rights to appeal a failure of the [BOP] to bring motion on the defendant’s behalf

                                                -3-
    Case 3:17-cr-00672-B Document 57 Filed 08/07/20                       Page 4 of 8 PageID 247



or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility . . . .” § 3582(c)(1)(A).

        In this case, Thorn did not exhaust all administrative rights of appeal. The warden’s denial

states that Thorn “may appeal through the Administrative Remedy Program,” but Thorn has not

submitted any proof of appealing through the BOP remedy program. See Doc. 53, Def.’s Mot., 2.

Further, Thorn’s appeal was filed by the Clerk of Court on July 10, 2020—only twenty-nine days

after his initial submission to the warden on June 11, 2020. See id. at 1–2.4 Thus, Thorn has not

exhausted all administrative rights of appeal, and thirty days have not lapsed from the warden’s

receipt of his request.5

        Due to Thorn’s failure to meet the exhaustion requirement under § 3582(c)(1)(A), the Court

DENIES Thorn’s motion for compassionate release WITHOUT PREJUDICE to re-filing upon

exhaustion of all administrative appeals or a thirty-day lapse from the warden’s receipt of his request.6


        4
          In his motion, Thorn requests the Clerk of Court to “give to [the Court] on July 11 for the 30 day
exhaustion.” Doc. 53, Def.’s Mot., 8. However, local rules state that the “Time Deemed Filed” for any
motions “that [are] filed on paper before the clerk’s office is scheduled to close on any day will be deemed
filed on that day.” N.D. Tex. Local Crim. R. 45.1. Therefore, the clerk’s office is required to file Thorn’s
request and stamp it “filed” on the date of receipt—the office is unable to defer filing motions until the end
of the exhaustion period. See id.
        5
           The Court has recently clarified its interpretation of the thirty-day prong of the exhaustion
requirement. See Order at 4–12, United States v. Ezukanma, No. 3:15-cr-0254-B-1 (N.D. Tex. Aug. 7, 2020),
ECF No. 513. In sum, based on the plain text of § 3582(c)(1)(A), the Court concludes that to comply with
the statute’s exhaustion requirement, a defendant may show that thirty days have passed since the warden’s
receipt of his compassionate-release request—irrespective of a denial. See id. at 12.
        6
          The Court recognizes that some district courts have recognized a judicially created exception to the
exhaustion requirement under specific circumstances. See United States v. Jackson, 2020 WL 3455131, at *2
(N.D. Tex. June 5, 2020), adopted by 2020 WL 3452284 (N.D. Tex. June 24, 2020) (explaining the split
between district courts on whether the exhaustion requirement may be waived). But the Court need not
consider the propriety of such an exception here, because as explained in the Court’s discussion of the merits
of Thorn’s motion, Thorn has not shown extraordinary and compelling reasons for release.

                                                     -4-
     Case 3:17-cr-00672-B Document 57 Filed 08/07/20                Page 5 of 8 PageID 248



B.      Regardless of Exhaustion of Administrative Remedies, Thorn’s Motion Fails to Provide
        Extraordinary and Compelling Reasons Warranting Compassionate Release.

        Apart from the requirement to exhaust administrative remedies, Thorn has not shown

“extraordinary and compelling reasons” justifying compassionate release. See § 3582(c)(1)(A). The

relevant policy statement—U.S.S.G. § 1B1.13(1)(A)—elaborates on circumstances that are

extraordinary and compelling, including an inmate’s medical condition, age, and familial status. See

U.S.S.G. § 1B1.13(1)(A) & cmt. 1. In addition, the defendant must not pose a danger to the

community. See U.S.S.G. § 1B1.13(2). However, since the enactment of the First Step Act, district

courts in the Fifth Circuit have held that § 1B1.13 is no longer binding. See, e.g., United States v.

Gonzales, 2019 WL 5102742, at *2–3 (W.D. Tex. Oct. 10, 2019); United States v. Lee, 2020 US Dist.

LEXIS 101815, at *10–11 (N.D. Tex. Apr. 23, 2020). These courts “consider[] the terms of

U.S.S.G. § 1B1.13 while exercising [their] discretion to determine whether the defendant presents

an extraordinary and compelling reason for compassionate release.” United States v. Heitman, 2020

WL 3163188, at *3 (N.D. Tex. June 12, 2020) (citing Lee, 2020 U.S. Dist. LEXIS 101815, at

*10–11). The Court will do the same here.

        Here, Thorn states his “deteriorating health makes [him] an inmate most at danger of

contracting the coronavirus.” Doc. 53. Def.’s Mot., 1. He claims his liver problems, back issues, and

obesity all contribute to the dangers of catching COVID-19 in the “overcrowded prison.” Id.

However, the health conditions of Thorn and the overall COVID-19 pandemic do not rise to

extraordinary and compelling reasons for compassionate release required under § 3582(c)(1)(A)(i).

        The general circumstances of the COVID-19 pandemic do not form a basis for compassionate

release. See § 3582(c)(1)(A). The Court recognizes the unprecedented nature of COVID-19 and


                                                -5-
   Case 3:17-cr-00672-B Document 57 Filed 08/07/20                      Page 6 of 8 PageID 249



understands Thorn’s fear of contracting the virus. Nevertheless, incarcerated individuals nationwide

face Thorn’s same circumstances. Thus, general statistics related to COVID-19 fail to demonstrate

extraordinary reasons specific to Thorn. See United States v. Delgado, 2020 WL 2542624, at *3 (N.D.

Tex. May 19, 2020) (noting that “the Court must consider every prisoner individually and should

be cautious about making blanket pronouncements”). “[T]he mere existence of COVID-19 in

society . . . cannot independently justify compassionate release, especially considering BOP’s statutory

role, and its extensive and professional efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597

(citation omitted).

        The Court does not discount that Thorn’s conditions place him at risk of serious illness

should he contract COVID-19. Thorn provided evidence of gall stones, a prior hepatitis infection,

hepatomegaly, fatty liver disease, and heart-related issues from January 31, 2020. Doc. 53, Def.’s

Mot., 3, 6. In addition, Thorn has provided medical records relating to his back issues with “pain

radiating to lower extremities.” Id. at 4. However, these general health issues—in the absence of a

large COVID-19 outbreak at Thorn’s facility—do not rise to the level of extraordinary and

compelling. Cf. Lee, 2020 US Dist. LEXIS 101815, at *11 (“Lee’s older age and, moreover, his

preexisting medical conditions . . . and his recent hospitalization . . . combined with the rapid spread of

COVID-19 at FCI Oakdale, persuade the Court that he ‘presents an extraordinary and compelling

reason for compassionate release . . . .’”) (emphasis added).

        Without minimizing the seriousness of the COVID-19 pandemic, Thorn is held at FCI

Loretto, which has forty-six active COVID-19 cases at this time. See supra at 1. Thus, with only

general health issues and a moderate COVID-19 prevalence at FCI Loretto, Thorn’s individual

circumstances do not rise to the level of extraordinary and compelling reasons warranting

                                                   -6-
   Case 3:17-cr-00672-B Document 57 Filed 08/07/20                  Page 7 of 8 PageID 250



compassionate release.

        Should Thorn re-file his motion on the basis that his health conditions have worsened, the

safety measures at FCI Loretto are ineffective, or that COVID-19 cases at FCI Loretto have spread,

the Court may have to re-evaluate whether Thorn’s individual conditions reach the level of

extraordinary and compelling. But as Thorn’s motion now stands, the Court finds that Thorn has

failed to show extraordinary and compelling reasons.

        In addition, before granting compassionate release, § 3582 requires the Court to consider the

factors set forth in § 3553(a). See § 3582(c)(1)(A); Lee, 2020 U.S. Dist. LEXIS 101815, at *5–6.

Section 3553 advises the Court to consider the defendant’s threat to the community. See

§ 3553(a)(2)(c). Also included are other factors to consider, such as “the nature and circumstances

of the offense,” “the history and characteristics of the defendant,” and “the need for the sentence

imposed[.]” See § 3553(a). Because Thorn has not exhausted all administrative remedies or shown

extraordinary and compelling reasons for compassionate release, the Court declines to analyze these

factors at this time.

        In sum, the Court DENIES Thorn’s motion WITHOUT PREJUDICE, because he has not

shown “extraordinary and compelling reasons” for compassionate release. See § 3582(c)(1)(A).

                                                IV.

                                         CONCLUSION

        To the extent Thorn requests compassionate release under § 3582(c)(1)(A), he has not

exhausted his administrative remedies. Assuming he had satisfied the exhaustion requirement, Thorn

lacks extraordinary and compelling reasons for compassionate release at this time. For these reasons,

the Court DENIES Thorn’s motion (Doc. 53) WITHOUT PREJUDICE.

                                                 -7-
   Case 3:17-cr-00672-B Document 57 Filed 08/07/20                Page 8 of 8 PageID 251



       By denying Thorn’s motion without prejudice, the Court permits Thorn to file a subsequent

motion for compassionate release in the event that he can establish: (1) that he has satisfied the

exhaustion requirement of § 3582(c)(1)(A), and (2) that his circumstances rise to the level of

extraordinary and compelling.



       SO ORDERED.

       SIGNED: August 7, 2020.




                                             ________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE




                                               -8-
